  4:19-cr-03094-JMG-CRZ Doc # 37 Filed: 06/22/20 Page 1 of 1 - Page ID # 418



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                               4:19CR3094

      vs.
                                                                 ORDER
JONATHAN MANZI,

                      Defendant.


       Defendant has filed motions to seal filings 31, 32, 34, 35, and 36, claiming these
documents “contain information that should not be released to the public.” (Filing Nos.
30 and 33). The undersigned magistrate judge has reviewed the filings, and as to 31,
32, 34, and 35, I am not convinced that these documents contain confidential
information. The filing 36 attachments may—or may not--include confidential information
that should not be released to the public. But the government produced this information
to the defendant. It has seen these documents. Sealing is unnecessary.

       Accordingly,

       IT IS ORDERED:

       1)     The motions to seal, (Filing Nos. 30 and 33), are granted in part.

      2)    The clerk shall docket filings 31, 32, 34, 35, and 36 as restricted access
documents and then regenerate the Notices of Electronic Filing, thereby providing the
government with access to the filings.

       3)     On or before June 29, 2020, the defendant shall file an explanation of
record to show cause why, by document, docket filings 31, 32, 34, 35, and 36 (including
each document attached to filing 36) should not be filed on the public docket in either its
current or a partially redacted form, in the absence of which these filings will be placed
on the public docket.

       4)     The clerk shall set a show cause deadline of June 29, 2020.

       Dated this 22nd day of June, 2020.
                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
